     /
//




                         IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                    EASTERN DIVISION
                               FILE NUMBER 4:19-cv-00086-D ·



         Michael Sheppard,


                                     Plaintiff,


           v.

         Sheriff Ernie Coleman, in his official
         and individual capacity and The Ohio
         r.asnaltv Tnsnranc.e r.omnanv.


                                     Defendants.




                                  ORDER TO SEAL DOCUMENTS

          This case is before the Court on Plaintiffs Unopposed Motion to Seal Documents

         75, 75-1, 75-2, 75-3 and 75-4. After reviewing Plaintiffs motion and the record of

         the case, this Court hereby ORDER the clerk to seal Documents 75, 75-1, 75-2, 75-

         3 and 75-4 without delay.

                So ordered this 2.0 day of~~--l~v-~_ _ _201.\




                Case 4:19-cv-00086-D Document 79 Filed 07/20/21 Page 1 of 1
